USCA1 Opinion

	




       [NOT FOR PUBLICATIONNOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1081                        VITO BADAMO, JR.,                      Petitioner, Appellant,                                v.                          UNITED STATES,                      Respondent, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF RHODE ISLAND           [Hon. Ernest C. Torres, U.S. District Judge]                              Before                    Selya, Boudin and Lynch,                        Circuit Judges.                                                                                                                                                                     Vito Badamo, Jr. on brief pro se.     Margaret E. Curran, United States Attorney, and Donald C.Lockhart, Assistant United States Attorney, on brief for appellee.SEPTEMBER 16, 1999                                                                                  Per Curiam.  In May 1995, Vito Badamo, Jr. ("Badamo  Jr.") pled guilty to one count of possession with intent to  distribute cocaine, 21 U.S.C. § 841, and one count of using and  carrying a firearm during and in relation to a drug trafficking  crime and aiding and abetting that firearm offense, 18 U.S.C.  §§ 924(c) and 2.  He did not file any direct appeal.  In March  1997, he filed a § 2255 motion, alleging that his firearm  conviction should be vacated in light of Bailey v. United  States, 516 U.S. 137 (1995).  That motion was denied, see  Badamo v. United States, 17 F.Supp.2d 60 (D. R.I. 1998), and  Badamo Jr. appealed.  The district court granted a certificate  of appealability (COA) on the issue "whether there was  sufficient evidence in the record to sustain petitioner's plea  to aiding and abetting in the use or carrying of a firearm  during and in relation to a drug trafficking offense; more  specifically, whether the petitioner facilitated the use and/or  carrying of a firearm."  We affirm.            The facts underlying the offenses are amply recited  in the district court's opinion, Badamo v. United States, 17  F.Supp.2d at 61, and in our own opinion affirming the district  court's decision in appeals filed by two of Badamo Jr.'s  codefendants, Santoro v. United States, ___ F.3d ___, 1999 WL  691997, at *1, (1st Cir. June 8, 1999) (per curiam).  We refer  the reader to that material and do not repeat it here.            Badamo Jr. must show cause and prejudice for failing  to raise on direct appeal the issue as to the sufficiency of  the evidence for aiding and abetting.  The fact that Bailey was  not decided until after his conviction and the expiration of  the appeal period is not "cause" to excuse the procedural  default because Bailey did not alter the required elements for  aiding and abetting, see, e.g., Wright v. United States, 139  F.3d 551, 552 (7th Cir. 1998), and, although Bailey clarified  that "use" means active employment, two of his codefendants  actively employed firearms.            Even if unable to establish cause and prejudice,  Badamo, Jr. could, nonetheless, obtain collateral relief from  his § 924(c) conviction if he can show that he is "actually  innocent" of that offense.  Bousley v. United States, 523 U.S.   at 623.  But to do so, he "must demonstrate that, in light of  all the evidence, it is more likely than not that no reasonable  juror would have convicted him."  Id. (citations and internal  quotation marks omitted).  This standard, which requires "a  stronger showing than that needed to establish prejudice,"  reserves collateral review for the "truly 'extraordinary'"  case, "while still providing petitioner a meaningful avenue by  which to avoid a manifest injustice."  Schlup v. Delo, 513 U.S.  298, 327 (1995) (internal citation omitted).  Badamo Jr. has  not met this standard.            As the district court accurately recited, a  conviction for aiding and abetting a § 924(c) offense requires  a showing that a defendant knew a firearm would be used or  carried by another and willingly took some action to facilitate  the use or carriage.  See United States v. Bennett, 75 F.3d 40,  45 (1st Cir.), cert. denied, 519 U.S. 845 (1996).  The district  court's conclusion that Badamo, Jr. knew that firearms would be  used or carried is unassailable.  Badamo Jr.'s unadorned  contention to the contrary is not persuasive.  He was present  at the meeting in which firearms were discussed.  He was  present when codefendant Eugenio was handed a weapon and when  Eugenio gave the weapon to one of the robbers as Eugenio opened  the "stash house" door.  And, as the court remarked, "the  nature of the crime itself should have alerted them to the  likelihood that the firearms would be actively employed in  wresting possession of a large quantity of drugs from what they  believed to be a group of drug traffickers."  Badamo v. United  States, 17 F.Supp. at 62.            There is also sufficient evidence to support a  conclusion that Badamo Jr. willingly took some action to  facilitate the use or carrying of firearms. He was in  attendance at a planning meeting and concedes that the  defendants agreed to pose as police officers.  Most  significantly, he recruited his cousin Favaloro to participate  in the job.  Police officers invariably carry firearms as well  as badges and handcuffs (or so a jury could find).  Those  posing as police officers would do likewise (or so a jury could  find).  In fact, Favaloro carried and brandished a firearm and  New York City police badges and handcuffs were recovered from  the routes along which Badamo Jr. and others fled.  A  reasonable juror could conclude that, in recruiting Favaloro to  participate in a plan to pose as a police officer, Badamo Jr.  facilitated the use and carrying of a firearm during and in  relation to the drug trafficking crime.            On appeal, Badamo Jr. also contends that his guilty  plea was induced by an "erroneous instruction" by the district  court.  Although he has not elaborated upon this allegation,  we presume that Badamo Jr. is complaining that, although he was  told that, in order to prove aiding and abetting of the use or  carrying of a firearm during and in relation to a drug  trafficking crime, the government had to prove that a defendant  knew a firearm was going to be used or carried during and in  relation to the drug trafficking crime, he was not informed  that the government would also have to prove that a defendant  willingly took some action to facilitate the use or carrying.   We will assume, without deciding, that such a claim would be a  non-technical violation of Fed. R. Crim P. 11 and, thus,  cognizable in a § 2255 proceeding. Cf. United States v.  Timmreck, 441 U.S. 780 (1979).            Badamo Jr., however, did not raise this claim of a  defective plea colloquy in his § 2255 motion.  He first raised  it in his COA request to the district court and it was not the  issue upon which the district court granted a COA.  Cf. Bui v.  DiPaolo 170 F.3d 232, 237-38 (1st Cir. 1999) (holding that, in  post-Bui cases, a petitioner must request from the court of  appeals a complementary COA in order to obtain appellate review  of an issue not certified by the district court), petition for  cert. filed (U.S. June 14, 1999) (No. 98-9840).  We will  assume, without deciding, that, despite his failing to raise  the issue in his § 2255 motion, the issue was sufficiently  presented in the district court by his raising it in his  request for a COA.  And, as Badamo Jr.'s appeal was pending  when Bui was decided, we will not fault him for failing to ask  for a complementary COA.  See Bui v. DiPaolo, 170 F.3d at 238.   In any event, however, a procedural default remains.  Badamo  Jr. has failed to establish cause to excuse his failure to  raise this issue on direct appeal.  Cf. United States v.  Romero, 32 F.3d 641, 652 (1st Cir. 1994) (finding no plain  error when defendants failed to object to the court's alleged  failure to instruct on one element of the offense).  And, as  outlined supra, Badamo Jr. can not show "actual innocence."            The judgment of the district court is affirmed.